Attorney’s Docket Number: 2519-0557PUS1
Filing Date: 9/11/2020
Claimed Priority Date: 09/14/2017 (DIV of 15/704,202 now PAT 10,777,452)
Applicants: Ho et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 03/07/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 03/07/2022, responding to the Office action mailed on 12/08/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 6-18 and 20-26

.
Claims 6, 11, and 21 are allowable. The restriction requirement between Species 1-8, as set forth in the Office action mailed on 9/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/30/2021 is withdrawn. Claims 8-9 and 17-18, directed to a non-elected Species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments to the Drawings have failed to overcome the objections to Drawings previously set forth in the Non-Final Office action mailed on 12/08/2021. Accordingly, the previous Drawings objections stand.
Applicant’s amendments to the Specification and Claims have overcome the objections to Specification and Claims previously set forth in the same Office action. Accordingly, all previous objections to Specification and Claims are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112 previously set forth in the same Office action. Accordingly, all previous claim rejections are withdrawn and the instant application is in condition for Allowance.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “152” and “156” in amended Fig. 1C are reversed (see, e.g., description in the Specification, Par. [0032]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for remaining minor labelling issues in Drawings and the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method for Manufacturing an Interconnect Structure having a Selectively Formed Bottom Via --.
Allowable Subject Matter
Claims 6-18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of record fails to disclose or suggest a method for manufacturing an interconnection structure comprising selectively forming a bottom via in the opening and over the conductive element, wherein the bottom via and the second dielectric layer define a gap therebetween; forming a dielectric spacer in the gap and in contact with the bottom via and the second dielectric layer; and forming a top via in the opening and over the bottom via and the dielectric spacer.
Regarding claim 11, the prior art of record fails to disclose or suggest a method for manufacturing an interconnection structure comprising selectively forming a bottom via in the opening such that the bottom via is in contact with the conductive element and spaced apart from the portion of the first dielectric layer exposed by the opening; and forming a top via in the opening and over the bottom via.
Regarding claim 21, the prior art of record fails to disclose or suggest a method for manufacturing an interconnection structure comprising after depositing the first and second bottom vias, forming a dielectric spacer in the first opening and in contact with a sidewall of the first bottom via, wherein opposite sidewalls of the second bottom via are in contact with the second dielectric layer; and forming a first top via and a second top via respectively over the first bottom via and the second bottom via.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814